        Case 19-16146-abl           Doc 9       Entered 09/28/19 03:43:02              Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEVADA
                               LAS VEGAS DIVISION


                                                   )
In re                                              )     Chapter 13
                                                   )
SHARON ANN HALL,                                   )     Case No. 19-16146-abl
Debtor(s)                                          )
                                                   )     BANKRUPTCY JUDGE
                                                   )     AUGUST B LANDIS




                  REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
            FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

Bank (JCP credit card [Last four digit of account:6604]), a creditor in the above-captioned chapter 13 case,

requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy

Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

(as amended, the Bankruptcy Code), that all notices given or required to be given and all papers served or

required to be served in this case be also given to and served, whether electronically or otherwise, on:


            Synchrony Bank
            c/o PRA Receivables Management, LLC
            PO Box 41021
            Norfolk, VA 23541
            Telephone: (877)885-5919
            Facsimile: (757) 351-3257
            E-mail: claims@recoverycorp.com


Dated: Norfolk, Virginia
September 28, 2019
                                                       By: /s/ Valerie Smith
                                                       Valerie Smith
                                                       c/o PRA Receivables Management, LLC
                                                       Senior Manager
                                                       PO Box 41021
                                                       Norfolk, VA 23541
                                                       (877)885-5919

Assignee Creditor: JCP credit card [Last four digit of account:6604]
